DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of subgroup I of Group I, Claims 1-10, in the reply filed on 08-24-22 is acknowledged. 
The traversal is on the ground(s) that “the requirement for restriction is respectfully traversed because the claims in Groups I and II are related, and the entire application can be searched without serious burden”. 
This is not found persuasive because 
A) Claims in Groups I and II are related is not a reason for Groups I and II cannot be restricted at all, the restriction is based on the different portions not the related portions.
B) Applicant just ignored all the reasons of restriction stated in the Restriction Requirement of 06-23-2022; and the Restriction Requirement listed details of differences between the independent claims of Groups and/or subgroups.
C) The applicant also ignored the statement of the reasons why there would be a serious burden on the examiner if restriction were not required.
The applicant also argues that “However, Claim 11 is amended herein to include limitations substantially similar to the limitations of Claim 1 addressed in the Office Action. Accordingly, search and examination of Claim 11, and the claims depending therefrom, in addition to search and examination of Claim 1, and the claims depending therefrom, would not place serious burden on the Office”.
This is not found persuasive because 
Even after the amendment, Claim 1 and claim 11 still having distinct difference between; e.g. claim 1 states: a core extending through the PCB, wherein the first and second coils are each wound around the core (The core in claim 1 is a simple single core, a block core, and a cylinder or pin shaped core); while claim 11 states: positioning  core such that a central limb of the core extends through the first wound conductor, the second wound conductor, and the PCB (The core in claim 11 must be a E shaped core with a center leg). Therefore, there is an examination and search burden for these patentably distinct characteristics, and they require employing different search queries; and/or the prior art applicable to Claim 1 of Group I would not likely be applicable to Claim 11 of Group II; and vice versa.
The requirement is still deemed proper and is therefore made FINAL. Claims 11-20 are withdrawn from consideration as being drawn to a nonelected invention.

Amendment
Acknowledgement is made of Amendment filed 08-24-22.
Claim 11 is amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 has a limitation of “at least one header electrically coupling one of the first and second wire coils to the PCB”, since a header is made of insulation material, it is not possible and not capable to “electrically coupling” anything; which cannot to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US20120154095).
Re Claim 1, Li show and disclose
A hybrid transformer comprising: 
first (20 on top, fig. 3) and second (60 at bottom, fig. 3) wire coils arranged on opposing surfaces of a printed circuit board (10, fig. 3); 
a core (71, fig. 3) extending through the PCB, wherein the first and second coils are each wound around the core (fig. 3); and 
at least one header (32A for connection pin 35A, fig. 3 and 10) electrically coupling one of the first and second wire coils to the PCB (fig. 4).
Re Claim 2, Li show and disclose
The hybrid transformer of claim 1, further comprising at least one insulator (insulative layers of 50D, fig. 10) having a shape that corresponds with one of the first and second wire coils (fig. 10).
Re Claim 3, Li show and disclose
The hybrid transformer of claim 2, wherein the at least one insulator is combined with the one of the first and second wire coils forming a coil assembly (fig. 10) and providing a flat surface (flat surfaces, fig. 10 and 11) of the one of the coil assembly.
Re Claim 4, Li show and disclose
The hybrid transformer of claim 3, wherein the flat surface of the coil assembly is adjacent the PCB (fig. 4 and 11).
Re Claim 5, Li show and disclose
The hybrid transformer of claim 4, wherein the coil assembly is surface mounted on the PCB (fig. 1 and 4).
Re Claim 6, Li show and disclose
The hybrid transformer of claim 1, wherein the first and second coils are each one of stranded wire, litz wire, or solid wire (of 20 and 60, fig. 3).
Re Claim 7, Li show and disclose
The hybrid transformer of claim 1, wherein the first and second coils are each selected from among a plurality of coils having different sizes or shapes (fig. 3).
Re Claim 8, Li show and disclose
The hybrid transformer of claim 7, wherein a passageway (through holes, fig. 3) is formed by the first coil, the second coil, and the PCB, and wherein a central limb (72, fig. 3) of the core extends through the passageway.
Re Claim 9, Li show and disclose
The hybrid transformer of claim 8, wherein the first coil is larger than the second coil (fig. 3 and 4), and wherein the first coil is spaced farther from the central limb of the core than the second coil (with added gaps of 331A, fig. 3).
Re Claim 10, Li show and disclose
The hybrid transformer of claim 9, wherein a turns ratio of the hybrid transformer is customizable (as designed, fig. 3) without changing the PCB.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20210272735-A1 US-20210185817-A1 US-20200350111-A1 US-20130301312-A1 US-20130027165-A1 US-20090045901-A1 US-20080297297-A1 US-20190103210-A1 US-20170200552-A1 US-20150093924-A1 US-20110140824-A1 US-20100079229-A1 US-20100079233-A1 US-20180144858-A1 US-20170148560-A1 US-20220059275-A1 US-20200267871-A1 US-20190019618-A1 US-20180286549-A1 US-20180040410-A1 US-20150062951-A1 US-20140347159-A1 US-20140097926-A1 US-20020167388-A1 US-20210195728-A1 US-20190371514-A1 US-8258910-B2 US-4639696-A US-6489876-B1 US-9433043-B1 US-11424066-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848